PER CURIAM.
This case is before the Court on a Petition for Writ of Certiorari to the District Court of Appeal, Fourth District, 330 So.2d 181.
The Court is of the opinion that the Petition for Writ of Certiorari should be and is hereby granted, the filing of briefs on the merits is dispensed with and the decision of the District Court of Appeal is hereby quashed on the authority of Foley v. Morris et al., Fla., 339 So.2d 215, opinion filed November 4, 1976.
OVERTON, C. J., and ENGLAND, SUNDBERG and ROBERTS (Retired), JJ., concur.
ADKINS, BOYD and HATCHETT, JJ., dissent.